                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

WILLIAM DALE BRAMLETT,                       )
#303 512,                                    )
      Plaintiff,                             )
                                             )
       v.                                    ) CIVIL ACTION NO. 1:19-CV-187-WHA
                                             )
SHERIFF DONALD VALENZA, et al.,              )
                                             )
       Defendants.                           )


                                            ORDER

       On July 3, 2019, the Magistrate Judge filed a Recommendation (Doc. 33) to which no

timely objections have been filed. Upon an independent review of the file in this case and upon

consideration of the Recommendation of the Magistrate Judge, it is

       ORDERED that the Court adopts the Recommendation and the Motion for Preliminary

Injunction (Doc. 7) is DENIED.

       This case is referred to the Magistrate Judge for further proceedings.

       Done, this 26th day of July 2019.




                                        /s/ W. Harold Albritton
                                     W. HAROLD ALBRITTON
                                     SENIOR UNITED STATES DISTRICT JUDGE
